



Annex 1 (3rd Amendment) to the Corporate Guarantee dated August 11th, 2014 in
the amount of EUR 30 mn
in connection with the Umbrella Facility Agreement in the amount of EUR 30 mn
dated 21.07.2014 including the 1st Amendment dated 01.10.2015, the 2nd Amendment
dated 18.04.2016 and the 3rd Amendment dated 21.09.2016 (the "Umbrella Facility
Agreement")
 
 
 
 
 
 
 
 
The following branches and subsidiaries of Deutsche Bank AG ("Lending Offices")
have entered into business relationship
with the subsidiaries of IPG Laser GmbH (named hereinafter "IPG Laser Group")
 
 
 
 
 
 
 
 
In this context the following facilities of the Umbrella Credit Agreement dated
21.07.2014 have been allocated
inter alia for the use of the companies listed hereafter:
 
 
 
 
 
 
 
 
Summary of credit agreements for the IPG Laser Group of companies in Germany and
abroad:
 
 
 
 
 
 
 
 
Debtor
Lending Office
local currency
amount (in currency)
Facility 1
Cash
Facility 2
Guarantee
Facility 3
Margin Line
total
if not in EURO convert to EURO
 
 
 
 
 
 
 
 
IPG Photonics (Italy) s.r.l., Via Kennedy 21, 20023 Cerro Maggiore (Milano),
Italy
Deutsche Bank Spa, Milano, Italy
 
 
3,000,000
0
0
3,000,000
IRE-Polus NTO, 141190, Fryazino pl. Vvedenskogo, Russia
Deutsche Bank Ltd., Moscow, Russia
 
 
0
0
0
0
IPG Photonics (Beijing) Fiber Laser Technology Company Limited
Deutsche Bank Ltd., Beijing, China
 
 
2,000,000
1,000,000
7,000,000
10,000,000
 
 
 
 
 
 
 
0
 
 
 
 
 
 
 
0
 
 
 
 
 
 
 
0
 
 
 
 
 
 
 
0
 
 
 
 
 
 
 
0
 
 
 
 
 
 
 
0
 
 
 
 
 
 
 
0
Total credit lines based on the guarantee
 
 
 
5,000,000
1,000,000
7,000,000
13,000,000
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Burbach, November 1, 2016
 
Köln, 21st September 2016
 
 
 
Place and date
 
Place and date
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Eugene Scherbakov
 
 
 
 
 
 
 
IPG Laser GmbH
 
/s/ Bolo Baedorf /s/ Joachim Gartz
 
(legally binding signatures of the Guarantor)
 
(Deutsche Bank AG Filiale Deutschlandgeschäft)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Timothy P.V. Mammen November 1, 2016
 
 
 
 
 
 
(legally binding signature of IPG Photonics Corporation)
 
 
 
 
 
 
 
 
 
 
 
 
 
 




